     Case 1:20-cr-00235-NONE-SKO Document 20 Filed 12/14/20 Page 1 of 1


1
2
3
4
5
6                               IN THE UNITED STATES DISTRICT COURT
7                            FOR THE EASTERN DISTRICT OF CALIFORNIA
8      UNITED STATES OF AMERICA,                    )     Case №: 1:20-CR-00235-5-NONE
                                                    )
9                      Plaintiff,                   )                    ORDER
                                                    )               APPOINTING COUNSEL
10             vs.                                  )
                                                    )
11     HUGO RAFAEL GAYTAN LOPEZ,                    )
                                                    )
12                     Defendant.                   )
                                                    )
13
14             The above named Defendant has, under oath, sworn or affirmed as to his financial
15
      inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
16
      obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
17
      justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
18
19             IT IS HEREBY ORDERED that Roger S. Bonakdar be appointed to represent the above

20    defendant in this case effective nunc pro tunc to December 10, 2020.

21             This appointment shall remain in effect until further order of this court.
22
23    IT IS SO ORDERED.

24    Dated:     December 14, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                        -1-
